UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1251


KATHERINE M. LEWIS,

                      Plaintiff – Appellant,

     v.

JEREMY P. WALETZKY,

                      Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-02154-PJM)


Argued:   March 23, 2010                      Decided:   April 24, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and James A. BEATY,
Jr., Chief District Judge for the Middle District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Paul McCourt Curley, CANFIELD,           BAER, HELLER, LLP,
Richmond, Virginia, for Appellant.        H.       Kenneth Armstrong,
ARMSTRONG, DONAHUE, CEPPOS & VAUGHAN, CHTD,      Rockville, Maryland,
for Appellee.    ON BRIEF: Erica C. Mudd,         ARMSTRONG, DONAHUE,
CEPPOS & VAUGHAN, CHTD, Rockville, Maryland,     for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katherine Lewis appeals from the dismissal of her complaint

and   from    the     subsequent   denial      of    her   motion   to    reconsider.

Relying on the public policy exception to the lex loci delicti

doctrine, the district court applied Maryland law and dismissed

the complaint without prejudice because Lewis failed to comply

with the mandatory filing requirements of Maryland’s Health Care

Malpractice Claims Act (“the Act”).                  See Md. Code Ann., Cts. &

Jud. Proc., §§ 3-2A-01, et seq.

      In our prior order, we certified to the Court of Appeals of

Maryland the following question:

      Does Maryland recognize the public policy exception,
      or any other exception, to lex loci delicti based on
      the Maryland Health Care Malpractice Claims Act, see
      Md. Code Ann., Cts. & Jud. Proc., §§ 3-2A-01, et
      seq., which requires a plaintiff to comply with
      certain mandatory administrative filings prior to
      filing a medical malpractice lawsuit in a Maryland
      court?

Lewis v. Waletzky, 2010 WL 1734976 (4th Cir. 2010).

      The     Court    of   Appeals   of    Maryland       has   now     published   an

opinion in response to our certified question.                      That court held

that although the doctrine of lex loci delicti does not apply

under   the    circumstances       presented        in   this    case,    “the   filing

requirements at issue are procedural, mandating application of

those requirements under Maryland choice-of-law principles, as

the law of the forum.”          Lewis v. Waletzky, 422 Md. 647, 667 (Md.


                                           2
2011).      Therefore, the Court of Appeals of Maryland found that

Lewis must “comply with the Act’s filing requirements.”               Id.

      Based on the published opinion of the Court of Appeals of

Maryland, Lewis's claim fails as a matter of law because she was

required to comply with the mandatory requirements of the Act

and   she   did   not   do   so.   Accordingly,   we   affirm   the   district

court’s orders dismissing the complaint and denying the motion

for reconsideration.          See MM ex rel. DM v. School Dist. of

Greenville Cty., 303 F.3d 523, 536 (4th Cir. 2002)(“[W]e are

entitled to affirm the court's judgment on alternate grounds, if

such grounds are apparent from the record.”).

                                                                      AFFIRMED




                                       3